            Case 3:20-cv-01657-KAD Document 34 Filed 04/01/21 Page 1 of 4




                               IN THE UNITED STATES DISTRICT
                               COURT FOR THE DISTRICT OF
                                     CONNECTICUT



JOSEPH D’AGOSTIN,                              )   Civil Action No.
               Plaintiff,                      )   3:20-cv-01657-KAD
                                               )
v.                                             )   TRIAL DATE: MAY 27, 2022
                                               )
FITNESS INTERNATIONAL, LLC                     )
D/B/A L.A. FITNESS                             )
                 Defendant                     )   April 1, 2021
                                               )

                JOINT MOTION TO AMEND THE SCHEDULING ORDER

        NOW COME Plaintiffs JOSEPH D’AGOSTIN, and Defendant FITNESS
INTERNATIONAL, LLC D/B/A L.A. FITNESS, collectively the “Parties,” by and through their
respective undersigned counsel, and jointly request the Court enter an Order amending the
Current Scheduling Order as follows (amendments in red):

       1. Section E. Discovery

       i.       The parties will designate all trial experts and provide opposing counsel with
                reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any issues on
                which they bear the burden of proof. Plaintiff will designate his experts by
                September 1, 2021. Defendant will designate their experts by November 1, 2021.
                Depositions of Plaintiffs experts will be completed by January 31, 2022.
                Depositions of Defendant's experts will be completed by January 31, 2022.

       This amendment extends the prior dates from May 1, 2021, July 1, 2021 and October 30,
2021, respectively. This amendment will mirror section j. so as to not create any net time
increase for discovery.

       2. Section E. Discovery
       e.       If discovery will be conducted in phases, describe each phase and state the date
                by which it will be completed by: fact discovery by August 1, 2021, and
         Case 3:20-cv-01657-KAD Document 34 Filed 04/01/21 Page 2 of 4




               expert discovery by January 31, 2022. The parties request a status conference at
               the end of February 2021.
       This amendment extends the prior date of June 17, 2021.

       The parties agree and state that good cause exists to amend the schedule because of the
              following:
              a. The parties have been unable to schedule the defendant’s 30b(6) deposition
                 until June 14, 2021. This is due to the defendants assessment that it will take
                 that much time to gather the necessary documentation and information to
                 comply with the 30b(6) deposition requests.
              b. The plaintiff will need time to have his expert(s) review the 30b(6) materials,
                 additional depositions that may be taken, inspect the location and draft a
                 report for disclosure.
              c. The COVID-19 pandemic has caused and it is anticipated will cause
                 difficulties in getting scheduling and travel.
       2. This requested amendment will NOT affect the end date for Completion of all
          discovery which will remain January 31, 2022.
       3. This requested amendment will NOT affect the Trial Date readiness date of May 27,
          2022.

Respectfully submitted this 1st day of April, 2021

                                             MCCOY & MCCOY, LLC
                                             Attorney for the Plaintiff

                                             BY: /s/ Frank J. McCoy, Jr.
                                             FRANK J. MCCOY, JR.
                                             MCCOY & MCCOY, LLC.
                                             Federal Bar No. CT 08444
                                             20 Church Street
                                             Suite 1720
                                             Hartford, CT 06103
                                             860-244-9100 (Telephone)
                                             860-244-9200 (Fax)
                                             efile@mccoymccoy.com

                                             COUGHLIN BERKE, LLP
                                             Attorneys for the Defendant

                                             BY: /s/ Kevin J. O'Leary, Esq.
Case 3:20-cv-01657-KAD Document 34 Filed 04/01/21 Page 3 of 4




                           Kevin J. O'Leary, Esq.
                           175 Federal Street, Suite 1450
                           Boston, MA 02110
                           617-988-8045
                           koleary@coughlinbetke.com

                           BY: /s/ Benjamin Levites, Esq.
                           Benjamin Levites, Esq.
                           175 Federal Street, Suite 1450
                           Boston, MA 02110
                           617-988-8045
                           blevites@coughlinbetke.com

                           BY: /s/ Emily Chadbourne, Esq.
                           Emily Chadbourne, Esq.
                           175 Federal Street, Suite 1450
                           Boston, MA 02110
                           617-988-8045
                           echadbourne@coughlinbetke.com
         Case 3:20-cv-01657-KAD Document 34 Filed 04/01/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

     I hereby certify that on April 1, 2021 I filed with the Clerk of the Court using the
CM\ECF system which will send notification of such filing to the following attorneys of record:

Coughlin Betke, LLP
Kevin J. O'Leary, Esq.
koleary@coughlinbetke.com
Emily Chadbourne, Esq.
echadbourne@coughlinbetke.com
Benjamin Levites, Esq.
blevites@coughlinbetke.com
175 Federal Street, Suite 1450
Boston, MA 02110
617-988-8045

McCoy & McCoy, Llc.
Frank J. McCoy, Jr., Esq.
efile@mccoymccoy.com
20 Church Street
Suite 1720
Hartford, CT 06103
860-244-9100




                                           BY: /s/ Benjamin Levites
                                           BENJAMIN LEVITES
